The opinion of the court was delivered May 15th 1882.
Per Curiam.
— We affirm this decree upon the able opinions of Judge El well, which we adopt as the opinion of this court. We think it proper to add, that there is not in the evidence anything whatever to impeach the character of the gentleman by whom the will was drafted for integrity or professional propriety. Indeed, his conduct throughout was characterized I y the nicest sense of honor.
Decree affirmed, and appeal dismissed at the cost of the appellant.